
	

113 HR 5357 IH: Saint Francis Dam Disaster National Memorial Act
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5357
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. McKeon introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To authorize a national memorial to commemorate those killed by the collapse of the Saint Francis
			 Dam on March 12, 1928, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Saint Francis Dam Disaster National Memorial Act.
		2.Findings and purposes
			(a)FindingsCongress finds the following:
				(1)On March 12, 1928, the Saint Francis Dam located in the northern portion of Los Angeles County,
			 California, breached, resulting in a flood resulting in the death of
			 approximately 600 individuals.
				(2)The residents of the Santa Clarita Valley, San Francisquito Canyon, Castaic Junction, Santa Clara
			 River Valley, Piru, Fillmore, Bardsdale, Saticoy, and Santa Paula were
			 devastated by the worst flood that the State of California has ever
			 experienced.
				(3)This disaster resulted in a tremendous loss of human life, property, and livelihood, and was
			 surpassed in the 20th century only by the great San Francisco Earthquake
			 of 1906.
				(4)The dam’s collapse may represent America’s worst civil engineering failure in the 20th century.
				(5)It is right to pay homage to the citizens who perished, were injured, or were dislocated in the
			 flood, and to bring to light and educate the general public about this
			 important historical event.
				(6)The site is subject to the theft of historic artifacts, graffiti, and other vandalism.
				(7)The site has important historic and environmental significance.
				(8)It is appropriate that the site of the Saint Francis Dam and surrounding areas be designated a unit
			 of the National Park System to commemorate this tragic event.
				(b)PurposesThe purposes of this Act are as follows:
				(1)To establish a national memorial to honor the victims of the Saint Francis Dam disaster of March
			 12, 1928.
				(2)To establish the Saint Francis Dam Advisory Commission to assist with consideration and formulation
			 of plans for a permanent memorial to the victims of that disaster,
			 including its nature, design, and construction.
				(3)To permanently protect the historical scene of the Saint Francis Dam and educate the general public
			 about this historic event.
				(4)To authorize the Secretary of the Interior to coordinate and facilitate the activities of the Saint
			 Francis Dam Advisory Commission, provide technical and financial
			 assistance to the Saint Francis Dam Task Force, and to administer a Saint
			 Francis Dam memorial.
				3.Memorial to honor the victims of the Saint Francis Dam disasterThere is established a memorial at the Saint Francis Dam site in the County of Los Angeles,
			 California, to honor the victims of the Saint Francis Dam disaster of
			 March 12, 1928, which shall be—
			(1)known as the Saint Francis Dam Disaster National Memorial; and
			(2)located within the Saint Francis Dam Disaster National Monument.
			4.Saint Francis Dam Advisory Commission
			(a)EstablishmentThere is established a commission to be known as the Saint Francis Dam Advisory Commission.
			(b)MembershipThe Commission shall consist of 15 members, including the Director of the National Park Service, or
			 the Director’s designee, and 14 members appointed by the Secretary of the
			 Interior.
			(c)TermThe term of the members of the Commission shall be for the life of the Commission.
			(d)ChairThe members of the Commission shall select the Chair of the Commission.
			(e)VacanciesAny vacancy in the Commission shall not affect its powers if a quorum is present, but shall be
			 filled in the same manner as the original appointment.
			(f)MeetingsThe Commission shall meet at the call of the Chairperson or a majority of the members, but not less
			 often than quarterly. The Commission shall publish notice of the
			 Commission meetings and agendas for the meetings in local newspapers in
			 the vicinity of Los Angeles County and in the Federal Register. Meetings
			 of the Commission shall be subject to section 552b of title 5, United
			 States Code (relating to open meetings).
			(g)QuorumA majority of the members serving on the Commission shall constitute a quorum for the transaction
			 of any business.
			(h)No compensationMembers of the Commission shall serve without compensation, but may be reimbursed for expenses
			 incurred in carrying out the duties of the Commission.
			(i)DutiesThe duties of the Commission shall be as follows:
				(1)Not later than 2 years after the date of the enactment of this Act, the Commission shall submit to
			 the Secretary of the Interior and Congress a report containing
			 recommendations for the planning, design, construction, and long-term
			 management of a permanent memorial at the dam site.
				(2)The Commission shall advise the Secretary of the Interior on the boundaries of the Memorial site.
				(3)The Commission shall advise the Secretary of the Interior in the development of a management plan
			 for the Memorial site.
				(4)The Commission shall consult and coordinate closely with the Saint Francis Dam Task Force, the
			 State of California, and other interested persons, as appropriate, to
			 support and not supplant the efforts of the Saint Francis Dam Task Force
			 on and before the date of the enactment of this Act to commemorate the
			 Saint Francis Dam disaster.
				(5)The Commission shall provide significant opportunities for public participation in the planning and
			 design of the Memorial.
				(j)PowersThe Commission may—
				(1)make such expenditures for services and materials for the purpose of carrying out this Act as the
			 Commission considers advisable from funds appropriated or received as
			 gifts for that purpose;
				(2)subject to approval by the Secretary of the Interior, solicit and accept donations of funds and
			 gifts, personal property, supplies, and services from individuals,
			 foundations, corporations, and other private or public entities to be used
			 in connection with the construction or other expenses of the Memorial;
				(3)hold hearings and enter into contracts for personal services;
				(4)do such other things as are necessary to carry out this Act; and
				(5)by a vote of the majority of the Commission, delegate such of its duties as it determines
			 appropriate to employees of the National Park Service.
				(k)TerminationThe Commission shall terminate upon dedication of the completed Memorial.
			5.Duties of the Secretary of the Interior with respect to memorialThe Secretary may—
			(1)provide assistance to the Commission, including advice on collections, storage, and archives;
			(2)consult and assist the Commission in providing information, interpretation, and the conduct of oral
			 history interviews;
			(3)provide assistance in conducting public meetings and forums held by the Commission;
			(4)provide project management assistance to the Commission for planning, design, and construction
			 activities;
			(5)provide programming and design assistance to the Commission for possible Memorial exhibits,
			 collections, or activities;
			(6)provide staff assistance and support to the Commission and the Saint Francis Dam Task Force;
			(7)participate in the formulation of plans for the design of the Memorial, accept funds raised by the
			 Commission for construction of the Memorial, and construct the Memorial;
			(8)acquire from willing sellers the land or interests in land for the Memorial site by donation,
			 purchase with donated or appropriated funds, or exchange; and
			(9)administer the Memorial as a unit of the National Park System in accordance with this Act and with
			 the laws generally applicable to units of the National Park System.
			6.Establishment of National Monument
			(a)EstablishmentThere is established as a national monument in the State certain land administered by the Secretary
			 of Agriculture in Los Angeles County comprising approximately ____ acres,
			 as generally depicted on the map entitled ____, and dated ___, to be known
			 as the Saint Francis Dam Disaster National Memorial Monument.
			(b)PurposeThe purpose of the Monument is to conserve, protect, and enhance for the benefit and enjoyment of
			 present and future generations the cultural, archaeological, historical,
			 natural, wildlife, geological, ecological, watershed, educational, scenic,
			 and recreational resources and values of the Monument.
			(c)Management
				(1)In generalThe Secretary of the Interior shall manage the Monument—
					(A)in a manner that conserves, protects, and enhances the resources of the Monument;
					(B)protects, preserves, and enhances the Memorial; and
					(C)in accordance with—
						(i)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
						(ii)this Act; and
						(iii)any other applicable laws.
						(2)Uses
					(A)In generalThe Secretary of the Interior shall allow only such uses of the Monument that the Secretary
			 determines would further the purpose described in subsection (b).
					(B)Use of motorized vehicles
						(i)In generalExcept as needed for administrative purposes or to respond to an emergency, the use of motorized
			 vehicles in the Monument shall be permitted only on roads designated for
			 use by motorized vehicles in the management plan.
						(ii)New roadsNo additional roads shall be built within the Monument after the date of enactment of this Act
			 unless the road is necessary for public safety or natural resource
			 protection.
						(C)GrazingThe Secretary shall permit grazing within the Monument, where established before the date of
			 enactment of this Act—
						(i)subject to all applicable laws (including regulations) and Executive orders; and
						(ii)consistent with the purpose described in subsection (b).
						(D)Utility right-of-way upgradesNothing in this section precludes the Secretary from renewing or authorizing the upgrading
			 (including widening) of a utility right-of-way in existence as of the date
			 of enactment of this Act through the Monument in a manner that minimizes
			 harm to the purpose of the Monument described in subsection (b)—
						(i)in accordance with—
							(I)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
							(II)any other applicable law; and
							(ii)subject to such terms and conditions as the Secretary determines to be appropriate.
						(E)Rights-of-waySubject to applicable law, the Secretary of the Interior may issue rights-of-way for watershed
			 restoration projects and small-scale flood prevention projects within the
			 boundary of the Monument if the right-of-way is consistent with the
			 purpose of the Monument described in subsection (b).
					(d)Management plan
				(1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary of the Interior shall
			 develop a management plan for the Monument.
				(2)ConsultationThe management plan shall be developed in consultation with—
					(A)interested Federal agencies;
					(B)State, tribal, and local governments; and
					(C)the public.
					(3)ConsiderationsIn preparing and implementing the management plan, the Secretary of the Interior shall—
					(A)consider the recommendations of the Santa Clarita Valley Historical Society on methods for
			 providing access to, and protection for the St. Francis Dam Memorial site;
			 and
					(B)include a watershed health assessment to identify opportunities for watershed restoration.
					(e)Incorporation of acquired land and interests in landAny land or interest in land that is within the boundary of the Monument designated by subsection
			 (a) that is acquired by the United States shall—
				(1)become part of the Monument; and
				(2)be managed in accordance with—
					(A)this Act; and
					(B)any other applicable laws.
					(f)Transfer of administrative jurisdictionOn the date of enactment of this Act, administrative jurisdiction over the approximately ___ acres
			 of land generally depicted as ___ on the map entitled ___, and dated ___,
			 shall—
				(1)be transferred from the Secretary of Agriculture to the Secretary of the Interior;
				(2)become part of the Monument; and
				(3)be managed in accordance with—
					(A)this Act; and
					(B)any other applicable laws.
					7.DefinitionsIn this Act:
			(1)MemorialThe term Memorial means the Saint Francis Dam Disaster National Memorial established by section 3.
			(2)MonumentThe term Monument means the Saint Francis Dam Disaster National Monument established by section 6.
			(3)StateThe term State means the State of California.
			
